Order unanimously reversed, with $25 costs and disbursements and defendant’s motion denied, without costs, and, in the exercise of discretion, defendant permitted to allege in its answer that it is not a person subject to the jurisdiction of the court within the meaning of section 237-a of the Civil Practice Act. In the exercise of discretion this relief should have been granted. (See Grunder v. Premier Ind. Corp., 12 A D 2d 998.) (Appeal from order of Monroe Special Term setting aside the service of the summons and complaint on the Pacific Fruit Express Company.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.